IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,623-02


EX PARTE DION DELON ALEXANDER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44876-A IN THE 27TH DISTRICT COURT

FROM BELL COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of attempted capital
murder and sentenced to life imprisonment.  
	On June 26, 2013, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On October 23, 2013, the trial court made findings of fact and conclusions
of law recommending that relief be denied.  The trial court made alternative findings and conclusions
with respect to Applicant's ineffective assistance of trial counsel claims.  The trial court
recommended that relief be denied on the merits, and, alternatively, on the basis of the doctrine of
laches.  See, Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013).
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for findings #91 through #122, and
conclusions #2 through #5, which are the trial court's findings and conclusions addressing the merits
of Applicant's ineffective assistance of trial counsel claims.  This Court agrees with trial court's
findings and conclusions to the effect that Applicant's ineffective assistance of trial counsel claims
are barred by the doctrine of laches.  Based upon the trial court's findings and conclusions and our
own review, we deny relief. 

Filed: December 18, 2013
Do not publish